UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Australia (3.7%) Abacus Property Group (R) 1,893,764 $3,597,194 Atlas Iron, Ltd. 2,228,313 4,710,200 Beach Energy, Ltd. 1,478,581 1,584,314 Flight Centre, Ltd. (S) 241,103 4,274,422 Incitec Pivot, Ltd. 1,073,255 2,969,099 Medusa Mining, Ltd. 580,223 2,967,274 Monadelphous Group, Ltd. 204,897 4,287,195 Nufarm, Ltd. 337,620 1,627,934 Wotif.com Holdings, Ltd. (S) 1,089,082 4,381,411 Austria (0.7%) ANDRITZ AG 49,966 2,652,402 Bank Austria Creditanstalt AG (acquired 8/7/08, cost $—) (F) (RES) 471 — CA Immobilien Anlagen AG 175,442 1,664,672 EVN AG 129,468 1,583,933 Belgium (0.1%) Gimv NV 18,785 859,085 Canada (9.9%) AuRico Gold, Inc. (NON) 503,000 3,749,915 Aurizon Mines, Ltd. (NON) 679,100 3,280,930 Calfrac Well Services, Ltd. 160,895 3,568,867 Canaccord Financial, Inc. (S) 564,643 3,225,438 Centerra Gold, Inc. 451,800 4,719,874 Dollarama, Inc. 120,000 6,644,527 Domtar Corp. 50,100 3,963,411 Ensign Energy Services, Inc. 258,724 3,294,012 Harry Winston Diamond Corp. (NON) 306,182 3,800,410 HudBay Minerals, Inc. 349,408 2,567,659 Industrial Alliance Insurance and Financial Services, Inc. (S) 90,000 2,200,223 Inmet Mining Corp. 73,691 3,096,470 InnVest Real Estate Investment Trust (R) 713,600 3,247,248 Lululemon Athletica, Inc. (NON) 66,799 4,855,757 Lundin Mining Corp. (NON) 1,019,548 4,007,712 Methanex Corp. 126,961 3,550,016 Open Text Corp. (NON) 126,074 6,097,106 Pason Systems, Inc. 159,861 2,329,388 Peyto Exploration & Development Corp. (S) 266,707 4,498,268 Precision Drilling Corp. (NON) 396,800 3,096,488 TMX Group, Inc. 52,500 2,340,732 Trican Well Service, Ltd. 262,995 3,116,676 China (1.2%) AAC Technologies Holdings, Inc. 1,878,000 5,928,068 Hopson Development Holdings, Ltd. (S) 4,026,000 2,173,398 SRE Group, Ltd. 38,402,000 1,558,533 Denmark (1.3%) DSV A/S 146,822 2,860,150 H. Lundbeck A/S 206,456 4,277,397 Sydbank A/S (NON) 200,653 3,299,931 Finland (0.5%) Cramo OYJ (S) 174,312 1,998,782 Poyry OYJ (S) 198,777 1,279,061 Ramirent OYJ 206,948 1,463,913 France (5.9%) Arkema (S) 61,037 4,008,877 Cap Gemini SA (S) 190,654 6,430,242 Dassault Systemes SA 53,025 4,840,024 Havas SA (S) 935,276 4,625,078 Ingenico 107,746 4,558,135 Jacquet Metal Service (NON) 89,028 886,496 M6-Metropole Television 191,833 2,334,649 Publicis Group SA 101,131 4,728,219 Rexel SA (S) 233,202 4,150,828 SEB SA 49,957 3,377,786 Teleperformance (S) 164,548 3,950,856 Valeo SA 99,100 4,220,305 Germany (6.5%) Bertrandt AG 32,035 2,305,668 Carl Zeiss Meditec AG 122,190 2,964,859 Celesio AG 129,783 1,788,721 Draegerwerk AG & Co., KGaA (Preference) (S) 49,258 5,050,928 Gerry Weber International AG (S) 126,647 4,857,819 Gildemeister AG 275,761 4,566,890 HeidelbergCement AG 44,345 1,927,714 Heidelberger Druckmaschinen AG (NON) (S) 37,373 49,061 Hugo Boss AG (Preference) 47,204 4,591,184 Krones AG (S) 29,921 1,456,767 Lanxess AG 82,404 5,472,426 Leoni AG 46,418 1,900,566 MTU Aero Engines Holding AG 60,805 4,454,965 Puma SE 9,825 2,967,647 Software AG 155,244 4,601,207 Stada Arzneimittel (S) 83,539 2,375,905 Vossloh AG (S) 24,284 2,021,378 Greece (—%) Public Power Corp. SA 129,079 211,897 Hong Kong (2.1%) Dah Sing Financial Group 751,600 2,198,185 Hutchison Telecommunications Hong Kong Holdings, Ltd. 10,338,000 4,555,271 SmarTone Telecommunications Holdings, Ltd. 3,112,000 5,757,654 Wing Hang Bank, Ltd. 502,000 4,611,527 Hungary (0.5%) Richter Gedeon Nyrt 27,220 3,998,638 Ireland (1.7%) Kerry Group PLC Class A 154,534 6,669,155 Kingspan Group PLC 492,346 4,211,096 United Drug PLC 1,198,537 3,256,133 Italy (1.7%) Ansaldo STS SpA 373,375 2,529,701 Danieli & Co. SpA (S) 169,638 3,667,888 De'Longhi SpA 344,927 3,918,248 IREN SpA (NON) 1,677,066 743,558 Recordati SpA 518,218 3,393,520 Japan (18.3%) Advance Residence Investment Corp. (R) 2,333 4,305,153 Aeon Delight Co., Ltd. 160,600 3,742,415 Aica Kogyo Co., Ltd. 184,100 2,624,294 Amano Corp. 250,700 2,047,575 Brother Industries, Ltd. 317,800 3,483,795 Capcom Co., Ltd. 245,800 4,739,712 Chiyoda Integre Co., Ltd. 252,500 2,974,190 Daifuku Co., Ltd. 791,000 4,431,457 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,208,270 Disco Corp. 60,900 3,252,508 Horiba, Ltd. 90,800 3,025,508 Itochu Techno-Solutions Corp. 64,400 2,983,308 Japan Aviation Electronics Industry, Ltd. 490,000 3,826,953 Japan Petroleum Exploration Co. 64,700 2,505,928 Japan Real Estate Investment Corp. (R) 557 4,918,887 JSR Corp. 262,600 4,540,875 Kansai Urban Banking Corp. 1,715,000 2,166,730 Keihin Corp. 270,300 4,056,570 Kenedix, Inc. (NON) 8,147 1,055,284 Kobayashi Pharmaceutical Co., Ltd. 58,400 3,189,791 Kose Corp. 122,200 2,690,084 Kurita Water Industries, Ltd. 155,200 3,404,655 Kuroda Electric Co., Ltd. 215,700 2,265,456 Mandom Corp. 124,300 3,124,949 Meitec Corp. 150,100 3,149,112 Misumi Group, Inc. 101,500 2,203,312 Mitsubishi Tanabe Pharma 250,700 3,301,715 Moshi Moshi Hotline, Inc. 450,000 4,243,874 Musashino Bank, Ltd. (The) 75,300 2,135,230 Nihon Kohden Corp. 171,700 4,912,601 Nippo Corp. 231,000 2,163,783 Nippon Konpo Unyu Soko Co. 257,000 3,017,356 Nissin Kogyo Co., Ltd. 278,300 3,761,099 Nitto Denko Corp. 129,900 5,271,593 NTT Urban Development Corp. 2,722 1,966,120 Ono Pharmaceutical Co., Ltd. 67,300 3,800,440 Park24 Co., Ltd. 172,900 2,292,536 Sanwa Holdings Corp. 719,000 2,871,963 Seikagaku Corp. 189,300 1,864,977 Suruga Bank, Ltd. (The) 424,000 3,895,865 Suzuken Co., Ltd. 81,300 2,529,472 Taikisha, Ltd. 187,300 3,621,229 Tamron Co., Ltd. 138,900 4,119,495 Tokai Tokyo Financial Holdings, Inc. 661,000 2,142,598 Union Tool Co. 207,700 3,350,342 Unipres Corp. 135,200 3,735,426 Ushio, Inc. 92,500 1,031,713 Mexico (0.6%) Grupo Financiero Banorte SAB de CV 1,164,600 5,202,890 Netherlands (2.9%) Aalberts Industries NV 226,891 3,672,190 Arcadis NV (S) 237,680 4,964,468 Imtech NV 114,772 2,977,443 Koninklijke BAM Groep NV 62,960 159,718 Koninklijke Boskalis Westminster NV (S) 119,636 3,587,699 Mediq NV 200,806 2,358,934 Nieuwe Steen Investments NV (R) 113,848 881,028 Randstad Holding NV (S) 89,837 2,452,042 USG People NV (S) 348,281 2,404,358 Norway (2.2%) DNO International ASA (NON) 2,035,712 2,636,485 Schibsted ASA 179,284 5,586,966 SpareBank 1 SR-Bank ASA (S) 615,119 2,978,170 TGS-NOPEC Geophysical Co. ASA (S) 186,266 4,664,099 Veidekke ASA 341,400 2,498,482 Poland (0.4%) Warsaw Stock Exchange 280,074 3,007,183 Russia (0.3%) Oriflame Cosmetics SA SDR (S) 90,329 2,712,827 Singapore (0.6%) Cape PLC 369,310 1,385,719 Great Eastern Holdings, Ltd. 219,000 2,173,685 Sakari Resources, Ltd. 1,318,000 1,477,968 South Africa (0.3%) African Rainbow Minerals, Ltd. 118,339 2,354,096 South Korea (5.2%) BS Financial Group, Inc. 309,870 3,045,534 Daelim Industrial Co., Ltd. 42,910 3,624,763 Daum Communications Corp. 45,464 3,894,438 DGB Financial Group, Inc. 340,110 4,221,658 Dong-A Pharmaceutical Co., Ltd. 56,310 3,411,282 GS Home Shopping, Inc. 36,979 3,151,949 Halla Climate Control 299,100 5,068,418 Hyundai Mipo Dockyard 21,943 2,193,835 KP Chemical Corp. 172,550 2,119,869 LG Fashion Corp. 79,670 2,139,834 NHN Corp. 24,073 4,946,158 S1 Corp. 47,771 2,286,856 Seah Besteel Corp. 80,814 2,711,489 Spain (0.4%) Prosegur Compania de Securidad SA 61,771 2,993,082 Sweden (2.6%) AF AB Class B 168,120 3,154,352 Assa Abloy AB Class B 119,802 3,115,746 Boliden AB (S) 392,020 5,050,517 Intrum Justita AB 272,644 3,815,807 Meda AB Class A 411,738 3,950,693 Modern Times Group Class B (S) 65,378 2,648,133 Switzerland (7.2%) Actelion, Ltd. 122,613 4,659,394 Adecco SA 85,712 3,346,987 Baloise Holding AG 48,296 2,988,616 Banque Cantonale Vaudoise (BCV) 11,005 5,627,466 Barry Callebaut AG 5,860 5,210,257 Bucher Industries AG 23,829 3,953,050 Burckhardt Compression Holding AG 11,503 2,623,572 Dufry AG (NON) 33,987 3,871,998 Ferrexpo PLC 1,196,375 3,660,755 Forbo Holding AG 6,703 4,347,648 Georg Fischer AG 10,889 3,834,819 Helvetia Holding AG 6,884 1,923,787 Nobel Biocare Holding AG 200,172 2,113,684 Partners Group Holding AG 45,126 7,491,678 Sika AG 1,999 3,613,985 Taiwan (1.6%) Kinsus Interconnect Technology Corp. 973,000 2,819,770 Largan Precision Co., Ltd. 189,000 3,571,295 Radiant Opto-Electronics Corp. 647,130 2,916,074 TSRC Corp. 1,672,000 4,078,049 Thailand (0.4%) Thoresen Thai Agencies PCL 5,284,900 2,873,763 United Kingdom (18.7%) Aegis Group PLC 1,758,014 4,419,080 Amlin PLC 629,060 3,086,140 Ashmore Group PLC 796,845 4,187,782 Ashtead Group PLC 1,802,872 6,440,094 Aveva Group PLC 196,477 5,049,286 Barratt Developments PLC (NON) 1,629,284 3,030,120 Burberry Group PLC 256,946 5,420,180 Close Brothers Group PLC 295,213 3,151,094 Debenhams PLC 3,436,433 4,104,865 Dragon Oil PLC 517,244 3,979,305 Hargreaves Lansdown, PLC 657,571 4,890,049 Hays PLC 2,141,482 2,398,353 Hiscox, Ltd. 715,496 4,381,693 IMI PLC 222,446 3,036,995 Inchcape PLC 611,468 2,960,369 Interserve PLC 811,939 3,744,611 Intertek Group PLC 58,479 2,393,276 Kazakhmys PLC 238,106 2,463,751 Kier Group PLC 138,158 2,497,569 Man Group PLC 507,844 571,445 Meggitt PLC 759,983 4,425,048 Michael Page International PLC 669,104 3,693,012 Mitie Group PLC 750,003 3,311,104 Morgan Sindall Group PLC 227,277 2,303,858 National Express Group PLC 988,382 2,878,244 Next PLC 158,719 7,429,944 Persimmon PLC 327,253 2,871,072 Rathbone Brothers PLC 237,421 4,577,963 Rotork PLC 80,378 2,515,945 Savills PLC 820,171 4,020,037 Schroders PLC 192,254 3,555,000 Segro PLC (R) 622,487 2,060,675 SIG PLC 512,508 669,668 Spectris PLC 233,340 5,809,620 Speedy Hire PLC 5,693,221 2,274,595 Subsea 7 SA (NON) 192,353 3,816,860 Tate & Lyle PLC 758,626 7,866,101 Travis Perkins PLC 248,805 3,564,273 UBM PLC 445,431 3,676,207 Ultra Electronics Holdings PLC 81,622 2,100,506 Whitbread PLC 261,375 7,535,949 United States (1.3%) Amdocs, Ltd. (NON) 134,692 3,872,395 Aspen Insurance Holdings, Ltd. (S) 158,714 4,485,258 Axis Capital Holdings, Ltd. 62,562 2,058,290 Total common stocks (cost $798,657,667) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Nieuwe Steen Investments NV (F) 4/1/13 EUR 0.01 126,921 $157 Total warrants (cost $—) SHORT-TERM INVESTMENTS (11.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 78,377,241 $78,377,241 Putnam Money Market Liquidity Fund 0.12% (e) 8,159,094 8,159,094 SSgA Prime Money Market Fund 0.10% (P) 180,000 180,000 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 $491,000 490,143 U.S. Treasury Bills with an effective yield of 0.097%, January 10, 2013 (SEGSF) 241,000 240,795 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 (SEGSF) 502,000 501,721 U.S. Treasury Bills with effective yields ranging from 0.182% to 0.189%, May 2, 2013 (SEGSF) 1,195,000 1,193,113 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.102%, December 13, 2012 (SEGSF) 781,000 780,599 Total short-term investments (cost $89,922,631) TOTAL INVESTMENTS Total investments (cost $888,580,298) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $268,100,416) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $2,022,836 $2,139,722 $(116,886) Euro Buy 6/20/12 9,215,303 9,868,695 (653,392) Norwegian Krone Sell 6/20/12 1,723,585 1,961,425 237,840 Barclays Bank PLC British Pound Buy 6/20/12 5,377,505 5,659,074 (281,569) Canadian Dollar Buy 6/20/12 3,375,763 3,526,825 (151,062) Euro Buy 6/20/12 6,329,848 6,783,331 (453,483) Hong Kong Dollar Sell 6/20/12 2,857,743 2,854,734 (3,009) Norwegian Krone Buy 6/20/12 282,154 301,298 (19,144) Citibank, N.A. Australian Dollar Buy 6/20/12 3,939,361 4,169,902 (230,541) British Pound Sell 6/20/12 2,645,602 2,778,469 132,867 Danish Krone Sell 6/20/12 3,563,088 3,788,317 225,229 Euro Buy 6/20/12 9,381,871 10,056,284 (674,413) Hong Kong Dollar Buy 6/20/12 2,515,438 2,514,953 485 Hong Kong Dollar Sell 6/20/12 2,515,438 2,516,852 1,414 Norwegian Krone Sell 6/20/12 632,297 675,572 43,275 Singapore Dollar Buy 6/20/12 3,211,379 3,336,424 (125,045) Credit Suisse AG Australian Dollar Buy 6/20/12 1,242,668 1,397,478 (154,810) Canadian Dollar Sell 6/20/12 1,300,328 1,359,644 59,316 Euro Buy 6/20/12 8,344,126 8,938,543 (594,417) Japanese Yen Buy 6/20/12 5,049,252 4,993,240 56,012 Norwegian Krone Sell 6/20/12 7,485,828 7,998,683 512,855 Deutsche Bank AG Australian Dollar Buy 6/20/12 1,732,887 1,832,224 (99,337) Canadian Dollar Buy 6/20/12 1,604,023 1,691,329 (87,306) Euro Buy 6/20/12 11,786,541 12,632,097 (845,556) Swiss Franc Buy 6/20/12 1,939,662 2,073,582 (133,920) Goldman Sachs International Australian Dollar Buy 6/20/12 9,143 107,463 (98,320) Euro Sell 6/20/12 8,095,696 8,668,880 573,184 Japanese Yen Sell 6/20/12 1,355,992 1,325,547 (30,445) Norwegian Krone Buy 6/20/12 3,127,410 3,339,237 (211,827) Swedish Krona Sell 6/20/12 766,032 827,053 61,021 HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 2,763,320 2,921,954 (158,634) Euro Sell 6/20/12 9,102,155 9,735,777 633,622 Hong Kong Dollar Buy 6/20/12 68,288 68,327 (39) Japanese Yen Buy 6/20/12 1,643,052 1,605,680 37,372 New Zealand Dollar Buy 6/20/12 1,425,209 1,528,868 (103,659) Norwegian Krone Sell 6/20/12 6,006,120 6,410,023 403,903 JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/20/12 1,726,954 1,828,002 (101,048) British Pound Sell 6/20/12 240,565 253,151 12,586 Euro Sell 6/20/12 2,128,540 2,515,463 386,923 Japanese Yen Sell 6/20/12 3,369,233 3,282,146 (87,087) Norwegian Krone Buy 6/20/12 452,960 483,860 (30,900) Singapore Dollar Buy 6/20/12 6,601,172 6,766,164 (164,992) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 7,966,650 8,420,346 (453,696) British Pound Buy 6/20/12 6,319 6,641 (322) Canadian Dollar Buy 6/20/12 2,863,510 2,990,378 (126,868) Euro Sell 6/20/12 9,547,945 10,227,888 679,943 Japanese Yen Buy 6/20/12 9,351,867 9,135,057 216,810 State Street Bank and Trust Co. Australian Dollar Buy 6/20/12 1,674,333 1,772,130 (97,797) Canadian Dollar Buy 6/20/12 3,869,822 4,043,687 (173,865) Euro Buy 6/20/12 6,189,495 6,585,910 (396,415) Israeli Shekel Buy 6/20/12 5,816,866 5,973,324 (156,458) Norwegian Krone Sell 6/20/12 7,127,284 7,613,754 486,470 Swedish Krona Buy 6/20/12 484,632 523,515 (38,883) UBS AG Australian Dollar Buy 6/20/12 4,072,226 4,309,998 (237,772) British Pound Sell 6/20/12 4,320,467 4,371,039 50,572 Canadian Dollar Buy 6/20/12 1,455,853 1,521,001 (65,148) Euro Sell 6/20/12 9,582,570 10,267,225 684,655 Israeli Shekel Buy 6/20/12 2,716,396 2,805,399 (89,003) Israeli Shekel Sell 6/20/12 2,716,396 2,768,497 52,101 Norwegian Krone Buy 6/20/12 3,770,445 4,026,740 (256,295) Westpac Banking Corp. Australian Dollar Buy 6/20/12 3,456,825 3,654,863 (198,038) British Pound Buy 6/20/12 7,415,145 7,802,442 (387,297) Canadian Dollar Buy 6/20/12 3,863,918 4,035,906 (171,988) Euro Sell 6/20/12 6,818,671 7,304,528 485,857 Japanese Yen Sell 6/20/12 433,589 423,856 (9,733) Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $820,784,763. (b) The aggregate identified cost on a tax basis is $895,526,191, resulting in gross unrealized appreciation and depreciation of $115,923,450 and $110,358,223, respectively, or net unrealized appreciation of $5,565,227. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was less than $1, or less than 0.01% of net assets. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $72,482,041. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $78,377,241, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,616 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $125,644,444 and $127,116,615, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,490,247 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $292,820 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,012,744 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,716,022. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $30,399,043 $— $— Austria — 5,901,007 — Belgium — 859,085 — Canada 81,251,127 — — China 9,659,999 — — Denmark — 10,437,478 — Finland — 4,741,756 — France — 48,111,495 — Germany — 53,353,705 — Greece — 211,897 — Hong Kong 17,122,637 — — Hungary — 3,998,638 — Ireland — 14,136,384 — Italy — 14,252,915 — Japan 149,946,198 — — Mexico 5,202,890 — — Netherlands — 23,457,880 — Norway — 18,364,202 — Poland — 3,007,183 — Russia — 2,712,827 — Singapore 3,651,653 1,385,719 — South Africa — 2,354,096 — South Korea 42,816,083 — — Spain — 2,993,082 — Sweden — 21,735,248 — Switzerland — 59,267,696 — Taiwan 13,385,188 — — Thailand 2,873,763 — — United Kingdom — 153,161,738 — United States 10,415,943 — — Total common stocks — Warrants — — 157 Short-term investments 8,339,094 81,583,612 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,436,107) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $6,034,312 $8,470,419 Equity contracts 157 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Aerospace and defense (0.2%) Innovative Solutions & Support, Inc. (NON) 104,405 $368,550 Auto components (1.4%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 118,400 1,096,384 Modine Manufacturing Co. (NON) 40,136 260,081 Stoneridge, Inc. (NON) 100,915 711,451 Biotechnology (0.7%) Spectrum Pharmaceuticals, Inc. (NON) (S) 86,100 997,899 Building products (0.5%) NCI Building Systems, Inc. (NON) 80,300 780,516 Capital markets (1.0%) Cowen Group, Inc. Class A (NON) 278,354 707,019 Horizon Technology Finance Corp. 52,665 833,687 Chemicals (3.3%) Cabot Corp. 13,700 517,860 HB Fuller Co. (S) 23,100 702,240 Innophos Holdings, Inc. 18,500 933,880 Minerals Technologies, Inc. 13,000 822,510 RPM International, Inc. (S) 41,000 1,080,760 Tronox, Inc. (NON) 5,700 923,400 Commercial banks (8.2%) Bancorp, Inc. (The) (NON) 129,963 1,181,360 Citizens Republic Bancorp, Inc. (NON) 64,300 1,045,518 Financial Institutions, Inc. (S) 74,100 1,210,794 First Citizens BancShares, Inc. Class A 5,100 859,350 First of Long Island Corp. (The) 30,109 811,739 Investors Bancorp, Inc. (NON) 64,772 967,694 Lakeland Financial Corp. 24,173 621,004 Metro Bancorp, Inc. (NON) 89,930 1,018,008 Oriental Financial Group (Puerto Rico) (S) 70,700 740,229 Popular, Inc. (Puerto Rico) (NON) 44,620 681,347 PrivateBancorp, Inc. 74,100 1,091,493 State Bank Financial Corp. (NON) 60,800 1,024,480 Western Alliance Bancorp (NON) 144,400 1,259,168 Commercial services and supplies (3.4%) ACCO Brands Corp. (NON) (S) 135,250 1,233,480 Deluxe Corp. (S) 56,900 1,315,528 Ennis, Inc. 48,121 684,281 McGrath Rentcorp 28,500 719,625 Portfolio Recovery Associates, Inc. (NON) (S) 13,000 898,430 SYKES Enterprises, Inc. (NON) (S) 20,055 301,828 Communications equipment (2.7%) Ceragon Networks, Ltd. (Israel) (NON) (S) 76,700 642,746 Emulex Corp. (NON) 132,000 887,040 Extreme Networks (NON) (S) 256,280 955,924 Oplink Communications, Inc. (NON) 56,163 720,010 Polycom, Inc. (NON) 80,700 923,208 Computers and peripherals (1.9%) BancTec, Inc. 144A (F) (NON) 160,833 643,332 Datalink Corp. (NON) 112,100 1,112,032 Electronics for Imaging, Inc. (NON) 63,900 941,886 SMART Technologies, Inc. Class A (Canada) (NON) 182,700 235,683 Construction and engineering (2.0%) EMCOR Group, Inc. (S) 33,600 918,960 Great Lakes Dredge & Dock Corp. 139,200 904,800 Orion Marine Group, Inc. (NON) 69,900 466,932 Tutor Perini Corp. (NON) 54,100 608,084 UniTek Global Services, Inc. (NON) 47,848 131,582 Containers and packaging (0.4%) Rock-Tenn Co. Class A 11,600 598,444 Distributors (1.1%) Core-Mark Holding Co., Inc. 22,666 985,744 VOXX International Corp. (NON) 70,500 695,130 Diversified consumer services (0.8%) Corinthian Colleges, Inc. (NON) (S) 194,400 532,656 Steiner Leisure, Ltd. (Bahamas) (NON) 15,400 705,782 Diversified financial services (0.5%) NewStar Financial, Inc. (NON) 71,300 797,134 Diversified telecommunication services (0.7%) Cogent Communications Group, Inc. (NON) 56,310 998,939 Electric utilities (3.2%) NV Energy, Inc. 100,000 1,730,000 UIL Holdings Corp. (S) 43,395 1,467,185 UNS Energy Corp. 44,100 1,653,309 Electrical equipment (0.5%) General Cable Corp. (NON) 25,200 717,192 Electronic equipment, instruments, and components (0.9%) Electro Scientific Industries, Inc. 64,698 713,619 TTM Technologies, Inc. (NON) 76,522 707,063 Energy equipment and services (1.1%) Key Energy Services, Inc. (NON) (S) 54,900 544,059 Pioneer Drilling Co. (NON) (S) 53,125 395,250 Tidewater, Inc. 17,000 766,360 Food and staples retail (2.3%) Harris Teeter Supermarkets, Inc. (S) 18,900 709,317 Roundy's, Inc. (NON) (S) 64,050 691,100 Spartan Stores, Inc. 58,036 972,103 Weis Markets, Inc. (S) 25,500 1,112,820 Food products (0.7%) Post Holdings, Inc. (NON) 33,700 1,013,359 Gas utilities (1.1%) Southwest Gas Corp. (S) 39,000 1,637,220 Health-care equipment and supplies (0.9%) Cutera, Inc. (NON) 84,083 581,014 Palomar Medical Technologies, Inc. (NON) 37,977 315,969 Syneron Medical, Ltd. (Israel) (NON) 44,100 468,783 Health-care providers and services (4.7%) Addus HomeCare Corp. (NON) 102,413 408,628 Ensign Group, Inc. (The) 43,600 1,107,440 LHC Group, Inc. (NON) 42,200 706,850 Metropolitan Health Networks, Inc. (NON) 141,857 1,234,156 MModal, Inc. (NON) 114,688 1,441,628 PharMerica Corp. (NON) 70,000 695,100 Providence Service Corp. (The) (NON) 54,800 728,840 Triple-S Management Corp. Class B (Puerto Rico) (NON) 50,900 883,624 Health-care technology (0.7%) MedAssets, Inc. (NON) 87,500 990,500 Hotels, restaurants, and leisure (2.4%) DineEquity, Inc. (NON) 15,200 729,600 Jack in the Box, Inc. (NON) (S) 35,500 917,675 Marriott Vacations Worldwide Corp. (NON) 28,210 798,343 Morgans Hotel Group Co. (NON) (S) 105,100 471,899 WMS Industries, Inc. (NON) (S) 33,400 685,702 Household durables (1.7%) La-Z-Boy, Inc. (NON) (S) 53,500 754,885 M/I Homes, Inc. (NON) 56,428 847,549 Newell Rubbermaid, Inc. (S) 53,200 978,880 Household products (0.7%) Spectrum Brands Holdings, Inc. (NON) 32,900 1,135,708 Insurance (6.3%) Allied World Assurance Co. Holdings AG 19,400 1,491,860 American Financial Group, Inc. 21,732 845,157 Amtrust Financial Services, Inc. (S) 30,100 865,375 Arch Capital Group, Ltd. (NON) (S) 35,600 1,360,988 Employers Holdings, Inc. (S) 40,628 686,613 Hanover Insurance Group, Inc. (The) 27,100 1,057,171 PartnerRe, Ltd. (S) 11,500 815,005 Reinsurance Group of America, Inc. Class A 23,900 1,199,063 Validus Holdings, Ltd. 40,571 1,273,118 Internet software and services (2.4%) Earthlink, Inc. (S) 148,400 1,197,588 Perficient, Inc. (NON) 89,953 1,019,167 Web.com Group, Inc. (NON) (S) 89,197 1,420,016 IT Services (1.6%) Alliance Data Systems Corp. (NON) 5,200 655,200 Ciber, Inc. (NON) 209,200 748,936 Convergys Corp. (NON) 68,000 948,600 Leisure equipment and products (0.5%) Brunswick Corp. (S) 36,200 792,780 Machinery (3.4%) Columbus McKinnon Corp. (NON) 65,300 1,008,232 Commercial Vehicle Group, Inc. (NON) 71,000 619,830 Edwards Group, Ltd. ADR (United Kingdom) (NON) 84,555 639,236 EnPro Industries, Inc. (NON) (S) 23,700 912,924 Greenbrier Companies, Inc. (NON) (S) 38,955 539,137 Manitowoc Co., Inc. (The) (S) 64,000 665,600 NN, Inc. (NON) 103,700 800,564 Multiline retail (1.0%) Fred's, Inc. (S) 61,200 841,500 Gordmans Stores, Inc. (NON) 42,212 751,796 Multi-utilities (1.8%) Avista Corp. 65,200 1,656,732 CMS Energy Corp. (S) 47,000 1,095,100 Oil, gas, and consumable fuels (2.4%) Energen Corp. 18,700 825,605 Energy Partners, Ltd. (NON) 51,700 816,343 Rex Energy Corp. (NON) 35,827 360,420 Scorpio Tankers, Inc. (Monaco) (NON) 108,118 604,380 SM Energy Co. 7,600 411,084 Swift Energy Co. (NON) (S) 33,300 663,003 Paper and forest products (0.9%) Buckeye Technologies, Inc. (S) 19,600 543,116 Domtar Corp. (Canada) 10,400 822,744 Pharmaceuticals (0.9%) Medicines Co. (The) (NON) 59,150 1,300,117 Professional services (0.5%) Kforce, Inc. (NON) 61,000 813,130 Real estate investment trusts (REITs) (8.8%) American Assets Trust, Inc. 58,301 1,317,020 American Capital Agency Corp. 27,800 908,226 Campus Crest Communities, Inc. 68,451 737,902 Colony Financial, Inc. 50,000 840,000 Entertainment Properties Trust 20,700 854,289 Government Properties Income Trust 31,100 665,229 LaSalle Hotel Properties 27,600 761,208 MFA Financial, Inc. 168,960 1,287,475 National Health Investors, Inc. (S) 18,100 873,687 One Liberty Properties, Inc. 50,070 887,741 PS Business Parks, Inc. 19,400 1,278,266 Summit Hotel Properties, Inc. 172,114 1,371,749 Taubman Centers, Inc. 14,600 1,065,800 Winthrop Realty Trust 44,589 458,821 Road and rail (1.4%) Quality Distribution, Inc. (NON) 74,400 790,128 Saia, Inc. (NON) 61,655 1,333,598 Semiconductors and semiconductor equipment (2.8%) Advanced Energy Industries, Inc. (NON) (S) 64,100 874,965 Integrated Silicon Solutions, Inc. (NON) 84,100 787,176 Photronics, Inc. (NON) (S) 108,796 652,776 PMC - Sierra, Inc. (NON) 7,506 47,888 RF Micro Devices, Inc. (NON) (S) 240,600 907,062 Silicon Image, Inc. (NON) (S) 213,700 944,554 Software (1.6%) Actuate Corp. (NON) 156,600 1,046,088 Mentor Graphics Corp. (NON) 72,500 1,022,250 TeleCommunication Systems, Inc. Class A (NON) (S) 200,370 296,548 Specialty retail (4.0%) Aaron's, Inc. 29,550 784,553 American Eagle Outfitters, Inc. 57,400 1,108,394 Ascena Retail Group, Inc. (NON) 38,200 723,126 Express, Inc. (NON) 33,352 617,012 Lithia Motors, Inc. Class A (S) 44,700 1,091,574 Sonic Automotive, Inc. Class A (S) 61,500 915,735 Stage Stores, Inc. (S) 47,500 816,525 Textiles, apparel, and luxury goods (1.0%) G-III Apparel Group, Ltd. (NON) (S) 32,000 790,720 PVH Corp. 9,764 790,884 Thrifts and mortgage finance (5.1%) Berkshire Hills Bancorp, Inc. 44,000 960,080 BofI Holding, Inc. (NON) (S) 45,282 850,396 Brookline Bancorp, Inc. (S) 89,800 789,342 Capitol Federal Financial, Inc. 72,200 841,130 EverBank Financial Corp. (NON) 75,677 841,528 HomeStreet, Inc. (NON) 11,820 390,060 MGIC Investment Corp. (NON) (S) 128,100 325,374 Rockville Financial, Inc. 76,900 865,125 United Financial Bancorp, Inc. 61,700 850,226 Walker & Dunlop, Inc. (NON) 85,022 997,308 Trading companies and distributors (1.0%) DXP Enterprises, Inc. (NON) 17,300 813,100 H&E Equipment Services, Inc. (NON) 42,900 680,823 Transportation infrastructure (0.4%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 123,900 600,915 Total common stocks (cost $147,595,635) INVESTMENT COMPANIES (0.9%) (a) Shares Value Hercules Technology Growth Capital, Inc. 93,878 $991,352 New Mountain Finance Corp. 26,100 370,620 Total investment Companies (cost $1,343,315) SHORT-TERM INVESTMENTS (21.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 30,070,006 $30,070,006 Putnam Money Market Liquidity Fund 0.12% (e) 2,694,892 2,694,892 Total short-term investments (cost $32,764,898) TOTAL INVESTMENTS Total investments (cost $181,703,848) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $151,763,647. (b) The aggregate identified cost on a tax basis is $182,443,076, resulting in gross unrealized appreciation and depreciation of $18,859,656 and $19,133,886, respectively, or net unrealized depreciation of $274,230. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $29,245,671. The fund received cash collateral of $30,070,006, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,423 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,293,582 and $15,035,644, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $21,196,360 $— $— Consumer staples 5,634,407 — — Energy 5,386,504 — — Financials 45,462,356 — — Health care 11,860,548 — — Industrials 20,267,005 — — Information technology 20,408,025 643,332 — Materials 6,944,954 — — Telecommunication services 998,939 — — Utilities 9,239,546 — — Total common stocks — Investment companies 1,361,972 — — Short-term investments 2,694,892 30,070,006 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012
